Citation Nr: 0817480	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis/chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This case was previously before the Board in July 2005, at 
which time it was remanded in order that the veteran might be 
afforded a hearing before a traveling member of the Board at 
the RO located in Atlanta, Georgia.  The case is now once 
more before the Board for appellate review.

For reasons which will become apparent, the appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Pertinent evidence of record is to the effect that the 
veteran was afforded a hearing before a traveling member of 
the Board of Veterans' Appeals in Atlanta, Georgia on June 
11, 2007.  However, it was later determined that it was not 
possible to record and/or produce a written transcript of 
that proceeding.  Under the circumstances, the veteran was 
advised that, while it was possible for the Board to render a 
decision on the existing appellate record, he could elect an 
additional hearing before the Board.

In correspondence of April 2008, the veteran indicated that 
he did, in fact, desire an additional hearing before a 
traveling member of the Board, to be conducted at the RO in 
Atlanta, Georgia.  To date, the veteran has not been afforded 
that hearing before a traveling Veterans Law Judge.  Nor has 
his request for such a hearing been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Atlanta, Georgia.  A copy of 
the letter scheduling the veteran for that 
hearing, as well as a transcript of the 
hearing, should be included in the 
veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




